DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 11/24/2020.
	Claims 1-24 are pending.
	Claims 1-5, 9, 15, and 16 are currently under consideration.
	Claims 6-8, 10-14, and 17-24 are withdrawn as being drawn to non-elected groups or species.  
NOTE - Applicant elected the following:
Ammoniomethacrylate copolymer as the polymer,
N-methyl pyrrolidone as the solvent,
Calcium chloride as the salt or mineral,
Cetylpyridinium chloride as the active agent.
It is noted that in the course of searching Applicant’s elected species that art was found that read upon triethyl citrate as the solvent and talc as the salt, and as such, for the sake of compact prosecution, the species have been expanded to include said two species.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 6,022,554).
Lee teaches the use of pellets of formulation A to F of table A that are injected into steers (see entire document, for instance, column 15, lines 23-28).  Table A teaches that formulation E comprises Eudragit RS 30D, triethyl citrate, and talc (Mg3Si4O10(OH)2) (see entire document, for instance, Table A).  Eudragit RS 30D is taught as being ethyl acrylatye, methyl methacrylate, and trimethylammonioethyl methacrylate chloride (see entire document, for instance, column 10, lines 5-10).  It is noted that the pharmaceutically active is an optional ingredient.  


Claim(s) 1-3, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohne et al (WO2012/101242)(IDS Reference).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,022,554), Venkatesh et al (US 2008/0069878), and Gupta et al (Open Pharmaceutical Sciences Journal).
Lee teaches the use of pellets of formulation A to F of table A that are injected into steers (see entire document, for instance, column 15, lines 23-28).  Table A teaches that formulation E comprises Eudragit RS 30D, triethyl citrate, and talc (Mg3Si4O10(OH)2) (see entire document, for instance, Table A).  Eudragit RS 30D is taught as being ethyl acrylatye, methyl methacrylate, and trimethylammonioethyl methacrylate chloride (see entire document, for instance, column 10, lines 5-10).  It is noted that the pharmaceutically active is an optional ingredient.  
Lee, while teaching that the composition can comprise a pore former, and that the pore former can be a salt, does not directly name a calcium salt.
Venkatesh teaches that known pore forming salts for Eudragit RS 30D include sodium chloride, calcium carbonate, calcium phosphate, calcium saccharide, calcium succinate, calcium tartarate, etc. (see entire document, for instance, [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize one of the calcium salts taught by Venkatesh as the pore former of Lee.  One would have been motivated to do so since Lee teaches the use of salts as pore formers, wherein Venkatesh teaches that calcium salts are particularly useful.  

Claim(s) 1-5, 9, 15, and 16 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,022,554), Venkatesh et al (US 2008/0069878), and Gupta et al (Open Pharmaceutical Sciences Journal).
The teachings of Lee and Venkatesh are set forth above.
Lee and Venkatesh, while teaching the use of sodium chloride and calcium salts as pore formers for Eudragit RS 30D, do not directly teach that the calcium salt is calcium chloride.
Gupta teaches the formulations comprising Eudragit RS 30D and calcium chloride (see entire document, for instance, page 34, right column, first paragraph).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize calcium chloride as the pore former for the composition of Lee and Venkatesh.  One would have been motivated to do so since Lee teaches that salts are useful as pore formers, wherein Venkatesh teaches that sodium chloride and calcium carbonate are both known useful pore formers for Eudragit RS 30D, wherein Gupta teaches that calcium chloride is known as being useful in compositions comprising Eudragit RS 30D.  One of ordinary skill in the art would reasonably expect calcium chloride to function as a pore former for Eudragit RS 30D in view of the structural and functional similarities between calcium chloride, sodium chloride, and calcium carbonate.  One would have been motivated to utilize the calcium chloride since Gupta exemplifies formulations comprising Eudragit RS 30D with calcium chloride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611